DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 10-11, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Linda Zhong et al (U. S. Patent Application: 2012/0040243, here after Zhong).
Claim 1 is rejected. Zhong teaches a process of producing a foil (current collector) with a functional coating containing an active material and a meltable polymer [0061], wherein the foil having a functional coating is for use as an electrode foil (current collector) [0010], for electrochemical storage, the process comprising the steps of:
(a) providing a dry powder mixture comprising (i) particles of an active material and (ii) particles of a binder polymer (step 105, 110, 115) [0042, 0045, 0053] meltable polymer,
(b) scattering the dry powder mixture on a foil to form a powder-covered foil (step 120) [0058],
(c) melting the powder of the powder-covered foil which in fact forms a foil covered with molten powder (step 125) [0061],
(d) calendering the foil covered with molten powder to form a calendered structure (step 125) [0061]. Although Zhong does not specifically teach cooling step (step e), however it is obvious to cool the structure to room temperature after calendaring to form an electrode with active material coating on it. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zhong when the structure is cooled down to room temperature after calendaring and heat pressing, because it is obvious to cool down the electrode to use it in batteries.
Claim 2 is rejected. Zhong teaches applying heat and pressure(calendering) by heated rollers [0023 lines 1-2], and also teaches calendaring the particles after depositing on foil [0019], and also heating the particles first and then calenderig [0023 last line, fig. 2]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zhong when wherein heating particles to melt is done prior to calendaring, because Zhong teaches it is an alternative way to make electrode, and also an ordinary skill in art can raise particles temperature to 150-250 to melt and soften the binder and following by roll pressing to get similar result in absence of criticality.
Claim 3 is rejected as Zhong teaches wherein steps (c) and (d) are carried out simultaneously by hot calendaring (hot rollers) [0061, fig. 2].
Claim 6 is rejected as Zhong teaches the dry powder mixture further comprises conductivity additive particles [0050].
Claim 7 is rejected. Zhong teaches vibrating the foil slightly after the dispersal of the fibrillized particles, in order to improve evenness of the distribution of the particles over the surface of the current collector sheet [0054], which in fact means the dry powder mixture does not adhere to the foil after being scattered onto the foil in step (b) and before melting in step (c), and rests on the foil only by the action of gravity.
Claim 8 is rejected. Zhong teaches scattering the dry powder mixture on the foil in step (b) which is in fact is the only process step for distributing the powder on the foil until melting in step (c) [0058, because vibration mechanism is optional].
Claim 10 is rejected. Zhong teaches process for producing a metal foil with a functional coating for use as an electrode foil [0002, 0010, 0015, 0017].
Claim 11 is rejected as Zhong teaches the active material is activated carbon, or graphite [0050] and the meltable polymer is polytetrafluoroethylene [0051].
Claim 14 is rejected. Zhong teaches the limitation of claim 1, and also teaches a foil with a coating comprising an active material and a polymer [0068].
Claim 15 is rejected as Zhong teaches the limitation of claim 14, and using the foil as an electrode foil for electrochemical storage [0002, 0053]. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Linda Zhong et al (U. S. Patent Application: 2012/0040243, here after Zhong), further in view of Porter Mitchell et al (U. S. Patent Application: 2005/0250011, here after Mitchell).
Claim 4 is rejected. Zhong teaches the limitation of claim 1 as discussed above. Although Zhong does not teach the particle size of the active material and binder polymer, however teaches dry fibrillization is described in more detail in a co-pending application which is incorporated by reference [0045]. Mitchell teaches the volume average particle size D50 of the particles (i), active material is more than 5.0 um (10 um), and the volume average particle size D50 of the particles (ii), binder polymer is 5.0 um or less (less than 10 um including claimed range) in the dry powder mixture [0087]. Please note the particle size distribution is a normal distribution [fig. 2d] therefore D50, mean and median are the same. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zhong when the particle size of the active material and polymer binder is within the claimed range, because Mitchell teaches suitable particle size for making electrode layer.
Claims 5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Linda Zhong et al (U. S. Patent Application: 2012/0040243, here after Zhong), further in view of Koichi Tanihara et al (U. S. Patent Application: 2016/0181651, here after Tanihara).
Claim 5 is rejected. Zhong teaches the limitation of claim 1 as discussed above. Zhong does not teach steps (b) to (e) are carried out continuously. Tanihara teaches a method of producing a foil (110, current collector) with a functional coating containing an active material and a meltable polymer(binder) [abstract, 0031, 0064-0066 fig. 1], by depositing dry particles and binder polymer on the foil and melting and calendering the polymer binder (heated rollers), and also cooling step (obviously cooling down to room temperature, 100) in continuous way [fig. 1]. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Zhong where the steps of b-e are in continuous way, because Tanihara teaches it is suitable way to apply functional coating to a foil. 
Claim 12 is rejected for the same reason claims 2 and 5 are rejected above.
Claim 13 is rejected for the same reason claim 5 is rejected above. Zhong teaches scattering the dry powder mixture on the foil in step (b) which is in fact is the only process step for distributing the powder on the foil until melting in step (c) [0058, because vibration mechanism is optional]. Zhong teaches wherein steps (c) and (d) are carried out simultaneously by hot calendaring (hot rollers) [0061, fig. 2].
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Zhong teaches applying dry powder mixture by scatter coated or scatter head [0058]. M. Umeda et al (U. S. Patent Application: 2016/0056493) teaches applying powder to an electrode foil by rotating brush[abstract].  V. Pattavi et al (WO 2009/050724) teaches dropping powder on a substrate uniformly by a rotating roller and scraping(wiping) the particles from the roller with a rotating (not vibrating) brush [fig. 1, abstract]. Alex Bruderer et al (U. S. Patent Application: 2011/0293823) teaches applying polymer particles to a substrate by scattering from a roller and [0044], and also teaches a scraper (5) and a brush (6), and a vibrating screen (8) [0059]. However, these references cannot fairly combine to teach limitation of claim 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712